                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ZETARIA TRIPLETT as next friend               )
of Z. T. H.                                   )
            Plaintiff,                        )
                                              )
v.                                            )       Civil No.: 1:19cv00089-JMV
                                              )
COMMISSIONER OF                               )
SOCIAL SECURITY,                              )
                                              )
               Defendant.                     )

▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬
             ORDER DISMISSING CASE
▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬▬


       This matter is before the Court on Plaintiff’s Motion to Dismiss Appeal [16]. In support

of the motion, Plaintiff essentially concedes there is no meritorious basis for this Social Security

Appeal.

       Pursuant to FED. R. CIV. P. 41(a)(2), “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.” The undersigned, having been

advised by counsel for Defendant that Defendant does not intend to oppose the motion, finds the

motion should be, and the same is, hereby GRANTED. Accordingly, this case is dismissed

pursuant to Rule 41(a)(2).

       SO ORDERED this, the 28th day of October, 2019.


                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
